Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 6/25/20 has been considered.
Specification
The abstract of the disclosure is objected to because it uses the word “Means” which is reserved for use in the claims.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Drawings
The drawings filed 6/25/20 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “loudspeaker unit” and having the “loudspeaker unit fixed in the module housing and divides the internal space of the module housing into a front chamber and a rear chamber” as set forth in claim 1; partition wall”, claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 sets forth a device, however there is no specifics of the device claimed in addition to the loudspeaker module.  Therefore as set forth, the device is no more than a loudspeaker module which is already set forth in claim 1 and would therefore amount to a duplicate of claim 1.  The device as set forth needs to include other structure of the device that is used with the loudspeaker module to particularly define the device.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being obvious over CN204046811U (cited by applicant) in view of Chen et al. (WO2016/155326 A1).
Re claim 1: CN204046811U teaches a loudspeaker module (figure 1), comprising: 
a loudspeaker unit (50); 
a steel sheet (10); and a module housing (30, 60),
wherein the loudspeaker unit is fixed in the module housing and divides an internal space of the module housing (see figure 8) into a front chamber 100) and a rear chamber (102),
wherein the steel sheet is coupled on the module housing by injection molding (See discussions of figures 1-2 , paragraph [0039]) and
wherein a bonding medium (glue) is provided at a position where the steel sheet and the module housing are combined (see paragraph [0040].  CN204046811U however does not teach that the glue used is a hot-melt bonding medium as set forth. Chen et al. teaches in a similar environment to use a hot-melt bonding medium when connecting a steel sheet (11) to a housing shell (3) to help improve reliability of the loudspeaker module.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the use of a hot-melt bonding medium as an alternative to the glue used CN204046811U to predictably improve reliability of the loudspeaker module.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Re claim 6: note in CN204046811U the steel sheet has a portion corresponding to a front chamber and when having a bonding adhesive provide along the side walls would 
Re claim 7: note in CN204046811U the body portions of the modules contain sound holes (32 and 68) neither of which have a bonding medium therein; thereby satisfying openings in the boding medium at the sound hole as set forth  
Re claim 8: note in CN204046811U the speaker module is rectangular (see figures 1 and 2) and since the bonding medium is used on the sidewalls of the module, this bonding material would also be rectangular in shape as set forth.
Re claim 9:  note that  (WO2016/155326 A1) teaches that the bonding medium can be a double faced adhesive which would satisfy the claimed double sided adhesive as set forth and would be used at locations as discussed in CN204046811U for obtaining a loudspeaker module with improve reliability as discussed with respect to claim 1. 
Re claim 10: note CN204046811U teaches that the loudspeaker module is used in a portable electronic device as discussed in the Background technique  
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed loudspeaker module including in combination the features of claim 1 that additionally includes a partition wall in combination with the steel sheet formed by injection molding and with the location of the hot-melt bonding medium as set forth in claim 2 is neither taught by nor an obvious variation of the art of record. The claimed .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,149,062 B2 is U.S. Patent equivalent to WO 2016/155326 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/2/21